DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/21 has been entered.
Election/Restrictions
Claims 1-5, 7-16, and 19-22 are allowable. The restriction requirement between Groups I and II, and between Species A-B, as set forth in the Office action mailed on 01/21/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and Species B as presented in the office action dated 01/21/21 is withdrawn. Claim 5, 16 and 19-20, directed to Group II, and claim 5, directed to Species B, are no longer withdrawn from further consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed 09/28/21 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 102 rejections previously set forth in the office action mailed 07/28/21. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic calls with Applicant’s representative, Ms. Karen Horowitz, on 02/14/22.
The application has been amended as follows:
IN THE SPECIFICATION:
In [0045] 
Lin. 4-5, “In some embodiments, an edge 420 of the cavity 215 may be a shear edge” is amended to -- In some embodiments, an edge 420 of the cavity 215 may be a shear edge (see Fig. 4F)--;
Lin. 11-12, “Edges 215, 420, and/or 425” is amended to -- Edges 250, 420, and/or 425--;
Lin. 13-14, “Edges 215, 420, and/or 425” is amended to -- Edges 250, 420, and/or 425--
IN THE CLAIMS:   
Claim 8, lin. 3, “a shear edge of a distal end of the elongate body” is amended to – a shear edge of [[a]]the distal end of the elongate body--;

The following changes to the drawings have been approved by the examiner and agreed upon by applicant during the telephone call on 02/17/22: 
IN THE DRAWINGS:
Re. Fig. 2A, 
reference number “205” will be moved toward the left of the drawing (closer the proximal end 205a) to define the elongate body.
reference number “205b” will be changed to point at the distal end of the elongate body 205 (not the tissue retractor 230).
Re. Fig. 2B: 
reference number “215” will be changed to point at the cavity (internal lumen) of the elongate body 205 at the distal end.
reference number “240” will be changed to point at the outer surface of the body 205.
reference number “250” will be changed to point at the distal edge of the elongate body 205 (where the current reference number 240 is pointing at).
Re. Fig. 3B, reference number “215” will be changed to point at the cavity (internal lumen) of the elongate body 205 at the distal end.
Re. Fig. 3D, reference number “205b” will be moved toward the of left of the drawing to define the distal end of the elongate body 205 (similarly to Fig. 3E).
Re. Fig. 4A-G, reference number “215” will be changed to point at the cavity (the internal lumen) of the elongate body at the distal end.
Re. Fig. 4F, reference number “420” will be changed to point at the distal edge of the elongate body 205.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes. The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reason for Allowance
Claims 1-5, 7-16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-5, 7-9 and 21-22, the prior arts fail to disclose, teach, or suggest the device for tissue resection from within a body lumen as claimed including the combination of an elongate body having a cavity at a distal end; a tissue retractor extendable distally from the distal end of the elongate body and including an expansion mechanism, the expansion mechanism including a plurality of arms each having a first end coupled around a distal cap and an anchoring mechanism on a tip of a second end of each arm, a tissue resecting device, and a tissue closure device disposed on an outer surface of the distal end of the elongate body wherein the tissue closure device is deliverable off the elongate body.
Re. claims 10-16 and 19-20, the prior arts fail to disclose, teach, or suggest the system for tissue resection from within a body lumen as claimed including the combination of a lumen including one or more working channels, a tissue resection device, an elongate body having a cavity at a distal end, a tissue retractor extendable distally from the distal end of the elongate body and including an expansion mechanism which includes a plurality of arms each having a first end coupled circumferentially around a distal cap and an anchoring mechanism on a tip of a second end of each arm, a tissue resecting device, and a tissue closure device disposed on an outer surface of the distal end of the elongate body, wherein the tissue closure device is deliverable off of the elongate body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	-Hsu, US20120296354A1, Fig. 3A-C, discloses a surgical device having an elongate body, a tissue retractor including an expansion mechanism including plurality of arms wherein each arm having one end coupled to a distal cap and one end has a tip that has an anchoring mechanism and a tissue closure device deliverable off the elongated body. However, Hsu does not disclose the tissue retractor extendable distally from the distal end of the elongate body and a tissue resecting device. 
-	Kappel, US20150018848, Fig. 1-2, discloses a surgical device having an elongate body 150, a tissue retractor 110, including an explosion mechanism having a plurality of arms where each arms having one end coupled to a distal cap, and one end having a tip that has an anchoring mechanism. However Kappel does not disclose the tissue resecting tissue and the tissue closure device deliverable off the elongated body.
-	Bonutti, US20030023260A1, Fig. Fig. 1-2 and Fig. 46-47, discloses a surgical device having an elongate body 40, a tissue retractor 14 including an expansion mechanism including plurality of arms where each arm having one end coupled to a distal cap 20 and one end has a tip that has an anchoring mechanism and a tissue resecting device. However, Bonutti does not disclose the tissue retractor extendable distally from the distal end of the elongate body and a tissue closure device deliverable off the elongated body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771